2008 EEI Financial Conference Patrick J. Goodman - Senior Vice President and CFO Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-lookingstatements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements can typicallybe identified by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,”“continue,” “intend,” “potential,” “plan,” “forecast,” and similar terms. These statements are based upon MidAmerican’s currentintentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of thesefactors are outside MidAmerican’s control and could cause actual results to differ materially from those expressed or implied byMidAmerican’s forward-looking statements. These factors include, among others: –general economic, political and business conditions in the jurisdictions in which MidAmerican’s facilities are located; –changes in governmental, legislative or regulatory requirements affecting MidAmerican or the electric or gas utility,pipeline or power generation industries; –changes in, and compliance with, environmental laws, regulations, decisions and policies that could increase operating andcapital improvement costs, reduce plant output and delay plant construction; –the outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental andlegal bodies; –changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth andusage or supply of electricity and gas or MidAmerican’s ability to obtain long-term contracts with customers; –changes in the residential real estate brokerage and mortgage industries that could affect brokerage transaction levels; –changes in prices and availability for both purchases and sales of wholesale electricity, coal, natural gas, other fuel sourcesand fuel transportation that could have a significant impact on generation capacity and energy costs; –the financial condition and creditworthiness of MidAmerican’s significant customers and suppliers; –changes in business strategy or development plans; 1 Forward-Looking Statements –availability, terms and deployment of capital, including severe reductions in demand for investment-grade commercialpaper, debt securities and other sources of debt financing and volatility in the London Interbank Offered Rate, the baseinterest rate for MidAmerican and its subsidiaries’ credit facilities; –performance of MidAmerican’s generation facilities, including unscheduled outages or repairs; –risks relating to nuclear generation; –the impact of derivative instruments used to mitigate or manage volume and price risk and interest rate risk and changes inthe commodity prices, interest rates and other conditions that affect the value of the derivatives; –the impact of increases in healthcare costs, changes in interest rates, mortality, morbidity and investment performance onpension and other postretirement benefits expense, as well as the impact of changes in legislation on funding requirements; –changes in MidAmerican’s and its subsidiaries’ credit ratings; –unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capitalprojects and other factors that could affect future generation plants and infrastructure additions; –the impact of new accounting pronouncements or changes in current accounting estimates and assumptions on financialresults; –the ability to obtain governmental and shareholder approvals for the acquisition of Constellation Energy or to satisfy otherconditions to the acquisition on the terms and expected time-frame or at all; –MidAmerican’s ability to successfully integrate future acquired operations into its business; –other risks or unforeseen events, including litigation and wars, the effects of terrorism, embargos and other catastrophicevents; and –other business or investment considerations that may be disclosed from time to time in MidAmerican’s filings with theUnited States Securities and Exchange Commission or in other publicly disseminated written documents. MidAmerican undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of newinformation, future events or otherwise. The foregoing review of factors should not be construed as exclusive. 2 MidAmerican Energy Holdings CompanyEnergy Assets •7 million electric andnatural gas customersworldwide •16,800 miles of interstatenatural gas pipeline withapproximately 6.9 bcfcapacity •17,854 megawatts ofowned generation •23.0 percent ofgeneration capacity isrenewable or noncarbon 3 •Own and operate high-quality, asset-based businesses •Focus on balanced outcomes that deliver long-termsustainability •Identify internal growth opportunities andacquisitions •Operate to six business principles –Customer Service, Employee Commitment, Regulatory Integrity,Environmental Respect, Operational Excellence, Financial Strength Strategy 4 Berkshire Equity Commitment •Berkshire provides MEHC with a $3.5 billion equitycommitment from ‘AAA’ rated parent –Access to capital even in times of utility sector and general market stress; No other utility has this quality of explicit financial support –Commitment can only be drawn for two purposes: •Paying MEHC parent debt when due •Funding the general corporate purposes and capital requirements ofMEHC’s regulated subsidiaries •Future M&A activity will be funded separate from this equity commitment 5 MEHC’s diversity coupled with its 100% reinvestment of free cash flowand access to equity capital from Berkshire under any market conditionclearly differentiates the quality of MEHC’s credit from its peers 6 Constellation Energy Group Transaction •MidAmerican funds already committed –At the time of signing the merger agreement, MidAmerican issued $1 billionof 11% Trust Preferred securities to Berkshire –Proceeds of the issuance were used to purchase $1 billion of ConstellationEnergy’s 8% Series A Convertible Preferred stock –Entered an agreement which allows Constellation to sell to MidAmericancertain generating assets at predetermined prices for up to $350 million of cash •Transaction funding at closing –MidAmerican will finance the $4.7 billion transaction through the issuance of: •Approximately $2.7 billion of its common stock to Berkshire and potentially to its otherexisting shareholders •$2.0 billion in 11% Trust Preferred securities to Berkshire •Anticipate closing in second quarter of 2009 –Shareholder and regulatory approvals required •Constellation will be wholly-owned by MEHC –BGE will be ring-fenced 7 Baltimore Gas & Electric Business Overview •Electric & gas distribution regulated byMaryland PSC •Headquartered in Baltimore •1.2 million electric customers •0.6 million gas customers •$5.8B total assets •$1.7B common shareholder’s equity Data as of 12/31/2007 Constellation
